Name: Commission Regulation (EEC) No 2130/92 of 28 July 1992 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 concerning imports of mushrooms originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/22 Official Journal of the European Communities 29. 7. 92 COMMISSION REGULATION (EEC) No 2130/92 of 28 July 1992 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 concerning imports of mushrooms originating in third countries 'Article 5a 1 . The holder of an import licence may make an application, once only, for the CN code for which the licence in question was issued to be changed provided that : (a) the new CN code applied for is one of the CN codes referred to in Regulation (EEC) No 1796/81 ; (b) the application is submitted to the body issuing the original licence and is accompanied by the original licence and any copy issued. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of the species Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 (3), as amended by Regulation (EEC) No 11 22/92 (4), and in particular Article 6 thereof, Whereas the arrangements made by Council Regulation (EEC) No 1796/81 apply to an annual volume of imports of certain products processed for mushrooms ; whereas this volume covers products falling within several codes of Chapter 7 and 20 of the combined nomenclature, whereas a change in the CN code for which import licences are issued under Regulation (EEC) No 1796/81 may be permitted where necessary without compromising the objective of the measure provided certain administrative guarantees are given ; whereas Commission Regulation (EEC) No 1 707/90 Q, as last amended by Regulation (EEC) No 1 1 23/92 (*) should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, 2. The body issuing the original licence shall keep it and any copy and issue a replacement licence and, where appropriate, one or more copies of the replace ­ ment licence . 3 . The replacement licence and, where appropriate, the copy or copies :  shall be issued for the maximum quantity available according to the replaced document,  shall show the number and, where appropriate, date of the document replaced in box 20,  shall show the relevant information on the new product in boxes 13, 14 and 15,  shall show the new CN code in box 16,  shall show the same information in the other boxes as shown on the replaced document and in particular the same expiry date . HAS ADOPTED THIS REGULATION : 4. Member States shall immediately inform the commission of changes of CN codes on import licences they have issued.' Article 1 The following Article 5a is hereby added to Regulation (EEC) No 1707/90 : Article 2 ( ») OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 166, 20. 6 . 1992, p. 5. (3) OJ No L 183, 4. 7. 1981 , p. 1 . (4) OJ No L 117, 1 . 5. 1992, p. 98. 0 OJ No L 158, 23. 6. 1990, p. 34. ( «) OJ No L 117, 1 . 5 . 1992, p. 100. This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. 29 . 7. 92 Official Journal of the European Communities No L 213/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1992. For the Commission Ray MAC SHARRY Member of the Commission